Title: From George Washington to Robert Cary & Company, 1 May 1764
From: Washington, George
To: Robert Cary & Company



Gentn
Williamsburg 1st May 1764.

The Copy of your Letter of the 13th of February—by Talman—is come to hand, but for want of the account Inclosed in the Original I am at a loss to conceive how my ballance can possibly be so much as £1811.1.1 in your favour, or Master Custis’s so little as £1407.14.7 in his; however as the several accts will shew what Articles are charged and credited—without which there can be no judging—I shall postpone an explicit answer till they arrive.
Your observation’s in regard to the money which Master Custis has in your hands are most certainly just, for his Acct and mine althô both under my directions, are become very distinct things since the Settlement of the Estate and on his behalf I now draw three Bills upon you—two of them in favour of Fielding Lewis Esqr. for £100 & £500 and the 3d in favour of Mr James Gibson for £200 makg in all £800 for which Sums your acct will have credit not doubting the due acceptance of the Bills.
As to my own Debt I shall have no objections to allowing you Interest upon it untill it is discharged and you may charge it

accordingly from this time forward, but had my Tobacco sold as I expected and the Bills been paid according to promise I was in hopes to have fallen very little in arrears; however as it is otherwise I shall endeavour to discharge the Balle as fast as I can, flattering myself there will be no just cause for complts of the Tobacco this year—What little I make upon Potomack—which indeed will not exceed 30 or 35 Hhds—will I hope be of a better quality than the last—& from this River (York) there remains 81 Hhds which I am told will proove good, 21 of which belongs to me and the other 60 to Master Custis—of the 52 which went in Mathers 15 were mine & 37 Master Custis’s.
I wish my fears may not proove true, but I am very apprehensive Boyes will stick long upon hand here, however what Tobacco I have both on this River & Potomack shall be applied in loading of him and I wish a better dispatch to the Ship than many of your Corrispondants seem Inclined to give to it being, Yr Most Obedt Hble Servt

Go: Washington

